Order entered October 22, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01175-CV

                             SHAUN BURGESS, Appellant

                                            V.

                          CASTLE KEEPERS, INC., Appellee

                    On Appeal from the County Court at Law No. 2
                                Collin County, Texas
                        Trial Court Cause No. 002-01984-2012

                                        ORDER
      Appellant’s motion for extension of time to file motion for en banc reconsideration is

GRANTED, and the time for appellant to file his motion for en banc reconsideration is

EXTENDED to November 4, 2013.


                                                   /s/   LANA MYERS
                                                         JUSTICE